Case 1:21-cv-01341-NLH-AMD Document 7 Filed 03/29/21 Page 1 of 5 PageID: 39




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    ROBERT IAN,
                                         1:21-cv-01341-NLH-AMD
               Plaintiff,
                                         MEMORANDUM
    v.                                   OPINION & ORDER

    HALWA E. MCNAIR,

               Defendant.

APPEARANCES:

ROBERT IAN
3000 ATRIUM WAY SUITE 200
MOUNT LAUREL, NJ 08054

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, on January 28, 2021, Plaintiff, Robert Ian,

appearing pro se, filed a complaint against Defendant, Halwa E.

McNair, claiming that McNair breached a contract and committed

torts against Plaintiff “perpetually since 2012 through

Wednesday January 20, 2021” resulting in $87,390.00 in damages,

as well as extreme emotional and mental distress; and

     WHEREAS, on March 8, 2021, the Court reviewed Plaintiff’s

complaint and found that it did not properly plead subject

matter jurisdiction (Docket No. 4); 1 and


1 Federal courts have an independent obligation to address issues
of subject matter jurisdiction sua sponte and may do so at any
Case 1:21-cv-01341-NLH-AMD Document 7 Filed 03/29/21 Page 2 of 5 PageID: 40




     WHEREAS, the Court noted that on the form complaint

provided by the Court for pro se plaintiffs, Plaintiff checked

the box for “Federal Question,” but in order to invoke federal

question jurisdiction, 28 U.S.C. § 1331, Plaintiff must plead a

violation of the U.S. Constitution or the laws of the United

States, and he had failed to do so; and

     WHEREAS, the Court further noted if Plaintiff’s case was

premised on diversity of citizenship for state law claims,

Plaintiff failed to plead the citizenship of the parties as

required on the form complaint, see 28 U.S.C. § 1332, and it

also appeared that diversity of citizenship was lacking based on

the parties’ addresses listed on the complaint; and

     WHEREAS, the Court provided Plaintiff with 20 days to cure

the identified deficiencies, but stated that if Plaintiff failed

to do so, the case would be dismissed for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3); and

     WHEREAS, on March 26, 2021, Plaintiff timely filed an

amended complaint (Docket No. 5); 2 and




stage of the litigation. Zambelli Fireworks Mfg. Co. v. Wood,
592 F.3d 412, 418 (3d Cir. 2010).
2 Plaintiff also filed a motion for summary judgment. (Docket
No. 6.) Because the Court will dismiss Plaintiff’s complaint
for lack of subject matter jurisdiction, the Court will not
consider Plaintiff’s motion.


                                    2
Case 1:21-cv-01341-NLH-AMD Document 7 Filed 03/29/21 Page 3 of 5 PageID: 41




     WHEREAS, Plaintiff’s amended complaint again checks the box

for federal question jurisdiction, and in the section, “If the

Basis for Jurisdiction Is a Federal Question, List the specific

federal statutes, federal treaties, and/or provisions of the

United States Constitution that are at issue in this case,”

Plaintiff lists the following:

     N.J.S.A 2A:39-2-5
     N.J.S.A 2A:35-1
     N.J.S.A 2A:39-8
     N.J.S.A 2A:15-5.9; 5.12
     as reference: N.J.S.A. 2A:18-61.1 et seq (sic)

(Docket No. 5 at 4); and

     WHEREAS, the Court notes that the statutes listed by

Plaintiff are New Jersey state statutes and not “federal

statutes, federal treaties, and/or provisions of the United

States Constitution”; and

     WHEREAS, the Court further notes that if Plaintiff wishes

to pursue state law claims against Defendant under 28 U.S.C. §

1332, diversity of citizenship, Plaintiff’s amended complaint

fails to list the citizenship of Plaintiff and Defendant, and it

otherwise appears by the parties’ addresses that they both

reside in New Jersey and it is likely that they are both New

Jersey citizens, rendering subject matter jurisdiction under §

1332 unavailable; and

     WHEREAS, pro se complaints must be construed liberally, and



                                    3
Case 1:21-cv-01341-NLH-AMD Document 7 Filed 03/29/21 Page 4 of 5 PageID: 42




all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, the Court finds that it would be futile to provide

Plaintiff with a third opportunity to amend his complaint to

properly establish this Court’s subject matter jurisdiction over

the matter, see Fed. R. Civ. P. 15(a)(2) (providing that the

Court “should freely give leave [to file an amended complaint]

when justice so requires”); Grayson v. Mayview State Hosp., 293

F.3d 103, 108 (3d Cir. 2002) (providing that if there is undue

delay, bad faith, dilatory motive, unfair prejudice, or

futility, an amendment should not be granted);

     THEREFORE,

     IT IS on this        29th          day of    March      , 2021

     ORDERED that Plaintiff’s amended complaint be, and the same



                                    4
Case 1:21-cv-01341-NLH-AMD Document 7 Filed 03/29/21 Page 5 of 5 PageID: 43




hereby is, DISMISSED for lack of subject matter jurisdiction;

and it is further

     ORDERED that the Clerk of the Court shall mark this matter

as CLOSED.



                                            s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
